Citation Nr: 1742617	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  08-25 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), cognitive disorder not otherwise specified (NOS), and a pain disorder, but excluding a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel
	



INTRODUCTION

The Veteran had active service from March 1966 to March 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO denied service connection for PTSD.  In May 2011, the Veteran filed a notice of disagreement (NOD).  In October 2011, the RO issued a statement of the case (SOC), and in November 2011, the Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In October 2014, the Board, inter alia, remanded this matter  for additional development.  In its remand, the Board stated that the Veteran's claim for service connection for an acquired psychiatric disability had previously been characterized as a claim for service connection for PTSD.  However, as the record included several other psychiatric diagnoses, the Board recharacterized the claim as an acquired psychiatric disability to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board then noted that service connection for depression had been previously denied in a final June 2007 RO decision.  Since the RO had not yet addressed whether new and material evidence had been submitted to reopen the previously denied claim of entitlement to service connection for depression, it excluded the depression diagnosis from the expanded claim and referred the matter to the RO.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  
In May 2016, the Board again remanded the claim on appeal for additional development.  

For reasons expressed below, the claim on appeal is again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when  further action, on his part,  is required.

As a final preliminary matter, the Board again notes-as noted above, and previously-that a request to reopen the previously denied service connection claim for depression has been raised by the record, but has not yet been addressed by the RO.  As such, this matter is not properly before the Board and is thus, again, referred to the RO for appropriate action.


REMAND

Unfortunately, the Board finds that further action on the appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran has not been afforded a VA examination in connection with this claim.  Pursuant to VA's duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) established that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service.  38 C.F.R. § 3.159 (2016).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the Veteran's military service, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran asserts that the physical harassment actions by an officer during basic training constitute a personal assault stressor.  See April 2011 statement; October 2010 statement.  He also contends that the psychological effects from the behavior of his superior officer in Korea are tantamount to a PTSD stressor.  Id.  In support of his claim, he submitted a November 2011 letter from R.B., a treating VA clinician, confirming a PTSD diagnosis due to military stressors.  However, R.B. stated "[c]riteria A is marginal and reportedly related to constant emotional and physical harassment in boot camp by his commanding officer."  The clinician further noted reports about a traumatic childhood and family history of depression.  The Veteran also submitted a November 2014 statement from his wife.  She stated that the Veteran changed following basic training and believed the Veteran's psychological problems were caused by military stressors.  The most recent VA treatment records from May 2017 reflect that the treating clinician referenced PTSD due to personal assault and continued a PTSD diagnosis.  

The development requested in May 2016 did not produce any service department records to corroborate the Veteran's stressor reports.  However, the Veteran's reports raise the issue of personal assault and in such cases, evidence from sources other than service department records may provide credible support evidence to corroborate the stressor.  38 C.F.R. § 3.304(f)(5) (2016).  Any evidence of behavior changes from lay persons following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor.  Then, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2016).  

Also during the pendency of the Veteran's appeal, effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), and replace them with references to the recently updated Fifth Edition (DSM-5).  The rulemaking also updates the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amends 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  As the Veteran's claim was certified to the Board on August 25, 2014, the criteria provided in the DSM-5 are controlling.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

In this case, given the November 2011 nexus report from R.B. and the relaxed evidentiary standards for PTSD based upon personal assault, the Board finds that an examination is warranted.  See McLendon, supra.    The examiner  should clarify whether a personal assault stressor under DSM-5 criterion A is met and if so, whether the Veteran has PTSD or psychiatric disability due to any credible in-service stressor.  For psychiatric diagnoses other than PTSD, the examiner should consider any incident of active service as a possible in-service injury or disease.  

Therefore, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate mental health professional-preferably, a psychiatrist or psychologist.    The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in a denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to accomplishing action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records.

As regarding VA records, the claims file includes records of the Veteran's treatment at the Fayetteville, Arkansas VA Medical Center (VAMC) through June 20, 2017.  There may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the appeal (particularly as regards any private (non-VA) treatment, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ should adjudicate the claim in light of all pertinent evidence, to particularly include all that added to the electronic claims file since the last adjudication.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those at the Fayetteville VAMC from June 20, 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the service connection claim for an acquired psychiatric disability, claimed as PTSD, on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, to obtain information as to the nature and etiology of an acquired psychiatric disability to include PTSD, cognitive disorder NOS, and a pain disorder in accordance with the DSM-5 criteria.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated psychiatrist or psychologist, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if appropriate) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify any psychiatric disability(ies) currently present, or present at any point since approximately July 2010 (even if now asymptomatic or resolved):

With respect to PTSD, the examiner should clearly indicate whether the Veteran meets, or at any time since July 2010 has met, the diagnostic criteria for PTSD under the DSM-5.  

If a PTSD diagnosis is rejected, the examiner must explain why and include a thorough discussion that reflects specific consideration to the ongoing VA psychiatric records including a PTSD diagnosis and the November 2011 letter from R.B. diagnosing PTSD due to military stressors. 

If a PTSD diagnosis is deemed appropriate, the examiner should clearly identify the stressor(s) underlying the diagnosis, and fully explain how the DSM-5 diagnostic criteria are met, to include commenting upon the link, if any, between the stressor and the Veteran's symptoms. 

If the stressor supporting a diagnosis of PTSD is based on in-service personal assault, the examiner should clearly indicate whether the claims file reflects evidence of behavior changes in response to the stressor to indicate that the personal assault stressor occurred.  

If a diagnosis of any acquired psychiatric disability other than PTSD is deemed appropriate, for each such diagnosed disability, the examiner should also provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability:

(a) had its onset during service; (b) if a psychosis, was manifested to a compensable degree within the first post-service year; (c) is related to any of the Veteran's reported stressors in service; or (d) is otherwise medically-related to the Veteran's service.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions, to include the Veteran's assertions as to in-service stressful experiences, and as to the nature, onset, and continuity of psychiatric symptoms..

Notably, the absence of evidence of diagnosis of and/or treatment for psychiatric symptoms during and shortly after service should not, alone, serve as the sole basis for a negative opinion.  In this regard, the examiner is advised that the Veteran is competent to report his psychiatric stressors in service, his symptoms, and history, and that lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the Virtual VA and/or VBMS file(s) since the last adjudication) and all legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

